DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant has traversed the requirement for election among species.  The Examiner has reconsidered the requirement and determined that insufficient burden exists in the instant filing to warrant the requirement.  Therefore, the requirement is withdrawn and an Action on the merits follows.

Claim Interpretation
The claims recite in multiple locations limitations drawn to the intended use of structures and/or non-descriptive functional “data” rather than the structural features thereof.  For example, claim 1 recites “memory controller to…” claim 2 recites “a cache to store…updated values” etc.  In order to expedite examination, the limitations have been treated but as claimed do not impart definitive structure to the claimed device.  The examiner recommends amendment such as “memory controller configured to…” and “the memory controller further configured to store one or more updated ECC values…in said cache” and similar.  Applicant is welcomed to contact the Examiner at the number below if a discussion would serve to expedite the matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Grinn (US 4,675,808) in view of Kaynak (US 2017/0269851).
Regarding claims 1 and 17, Grinn discloses a memory device comprising: a memory array addressable in two spatial dimensions including a row dimension and a column dimension, the memory array including bit cells that can be read as rows in the row dimension or read as columns in the column dimension (see column 4, line 14+); Grinn teaches a memory controller, but fails to teach any error correcting and therefore fails to teach the controller to generate and store ECC (error checking and correction) values for the memory array, including row ECC values for the rows of the memory array and column ECC values for the columns of the memory array; wherein, in response to a data write to a selected row of the memory array, the controller is to update a row ECC value for the selected row and to update one or more column ECC values.
However, two dimensional ECC values are well-known in the art.  For example, Kaynak teaches row and column based ECC values wherein the respective ECC values are updated after new (corrected) data is written to the array (see paragraph 0043).

Regarding claim 2, Grinn as modified above discloses the memory device of claim 1, wherein the memory device further includes a cache to store one or more updated ECC values in response to the data write (see Kaynak Figure 5,  586).
Regarding claims 3 and 18, Grinn as modified above discloses the memory device of claim 2, wherein the cache comprises a column ECC cache to store column ECC values, wherein the controller is to store in the column ECC cache column ECC values updated in response to the data write (see Kaynak paragraph 0046).
Regarding claim 5, Grinn as modified above discloses the memory device of claim 3, wherein in response to the data write, the controller is to read one or more column ECC values from the memory array, update the one or more column ECC values consistent with the data write, and write the updated column ECC values to the column ECC cache (see paragraph 0043).
Regarding claim 6, Grinn as modified above discloses the memory device of claim 3, wherein the controller is to update multiple column ECC values in parallel in a single operation (see paragraph 0012, iterative process).
Regarding claim 7, Grinn as modified above discloses the memory device of claim 2, wherein the cache comprises a row cache to store recent row writes (row ECC is stored).
Regarding claims 9 and 19, Grinn as modified above discloses the memory device of claim 7, wherein in response to a read request in the row dimension for a selected row in the write cache, the controller is to read a row ECC value for the selected row from the row cache ( in view of the modification, the row read correction data is stored in the ECC buffer).
Regarding claim 10, Grinn as modified above discloses the memory device of claim 7, wherein in response to a read request in the column dimension for a selected column, the controller is to read the selected column from the memory array, perform ECC on the selected column with a corresponding column ECC value from the memory array, and update the selected column based on rows stored in the row cache ( in view of the modification, ECC column data is computed and updated—see paragraph 0046).

Regarding claim 12, Grinn as modified above discloses the memory device of claim 1, wherein the controller is to update only column ECC values for columns whose bit cell changed in response to the data write (see paragraph 0012, flipped).
Regarding claim 13, Grinn as modified above discloses the memory device of claim 12, wherein for a workload having data writes in the row dimension with a single digit number of bit cells being changed in the row, the controller is to write the row and the row ECC value to the memory array, and to update the column ECC value for each column having a bit cell changed in the row (see paragraph 0042-0046, ECC values are updated).
Regarding claim 16, Grinn as modified above discloses the memory device of claim 1, wherein the memory array comprises an array of three-dimensional crosspoint bit cells (see column 4, line 14+).
Regarding claim 20, Grinn as modified above discloses the system of claim 17, further comprising one or more of: a host processor device (400) coupled to the host controller.
Claims 4, 8, 11, 14 and 15 are rejected as reciting limitations drawn to the manner of operating the claimed device which is taught by the modified Grinn (see above and below).

Allowable Subject Matter
Claims 4, 8, 11, 14 and 15  are thought to recite features not taught by a reasonable combination of the art of record.  Pending Applicant’s placement of these claims in a form to recite positively the structure of the claimed device, these features are thought to be allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The attached art teach various embodiments and row+column ECC and multidimensional access memory devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311. The examiner can normally be reached M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/DOUGLAS KING/               Primary Examiner, Art Unit 2824